UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7117


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES SCOTT, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:07-cr-00066-HEH-1; 3:08-cv-00539-HEH)


Submitted:    November 10, 2009            Decided:   November 23, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Scott, Jr., Appellant Pro Se.  Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Scott, Jr., seeks to appeal the district court’s

order dismissing two of Scott’s 28 U.S.C.A. § 2255 (West Supp.

2009) claims and referring the third to a magistrate judge for

further proceedings.             This court may exercise jurisdiction only

over     final    orders,        28     U.S.C.    § 1291   (2006),     and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).             The order Scott seeks to appeal is neither

a   final    order   nor    an     appealable      interlocutory      or    collateral

order.        Accordingly,         we    dismiss     the   appeal     for    lack   of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court    and    argument       would   not   aid   the    decisional

process.

                                                                             DISMISSED




                                             2